WENTWORTH, Judge,
dissenting.
I would affirm because the express determination by the judge that the second accident was caused by residuals from the compensable injury appears to me to be adequately supported by the record evidence. Decisions with respect to need for expert medical testimony on causes for certain disabilities simply have no relevance to the cause of an accident, as to which the ordinary proof would be lay testimony with the usual credibility call in its evaluation. The record recitations here substantiate claimant’s prior compensable residual back and leg incapacity to which he attributed his fall from a leg collapse, and no conflicting evidence of another cause was adduced.